Title: To Thomas Jefferson from Nathanael Greene, 6 April 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Head Quarters on Deep River April 6th 1781.

I receivd last Evening your Excellencys two letters of the 24th and 30th of March. The first upon the subject of the Cavalry and the last upon the Militia orderd into service.
I am sorry if any of the Officers sent out with the impress warrants have misbehavd. In some instances I beleive they have, but in most I perswade myself they have not. Those horses of very high value as covering horses or breding Mares, I had given orders should be returned before the receipt of your letter; and at the time of the officers going out upon the business of impressing, I gave written instructions not to impress such, as well to avoid expence, as to prevent the complaints of the Inhabitants. There are only two or three that have been brought to Camp which comes under this description. Such I have given particular directions about. Most of the horses that have been impressed are rather inferior than superior in their quallity requisite for the service. Superior Cavalry is of the greatest importance to the salvation of this Country and without them you would soon hear of detachments being cut to pieces in every quarter. It is not only necessary that we should be superior in number but in the quallity of the horses. This will prevent the enemy from attempting surprises at a distance from which so many disagreeable consequences happened last Campaign. The Militia can only be useful with a superior Cavalry and hundreds and hundreds of them would have fallen a sacrifice in the late operations had it not been for the goodness of our Cavalry and the great activity of the Officers commanding those Corps. Without a fleet Cavalry we can never reconnoiter the enimy, attempt a surprise, or indeed keep our selves from being surprised. The use and value of them has been but little attended to in the Southern Department. I observe the price fixed for the purchase of the horses is very low. At the rate that they are now selling in Virginia it would not purchase by voluntary sale a horse that I would trust a dragoon upon; and it would be little less than devoting the Men and supplying the enemy with implements to mount them on such Cattle. The difference  between good, midling and bad horses can only be known to those who have a particular knowledge of the service. No man wishes to promote œconomy more than I do, or sees a greater necessity. But furnishing bad horses for the Cavalry is neither consistent with good policy or the principles of true œconomy.
I am on the march for South Carolinia, and I hope Virginia will not lessen her exertions from my being more remote from her borders. Should this be the case you will soon bring the war to your doors again; I am in hopes to keep it at a distance if you support me in this quarter.
The Enemy are at or near Wilmington and I expect will follow us as soon as they discover our intentions. One of two things must happen—they must either give up their posts in South Carolinia or return and support them; in either case our purpose will be answerd, as it will be undoing all they have done the whole campaign. I had the present plan in contemplation at the time I wrote for the uper Country Militia. Your Excellency does not Mention where they are to rendezvous. Charlotte in North Carolinia would be a proper place; and they should bring out as much provision as possible without which we shall all starve together.
I have written to the Marquis de la Fayette and desird him not to think of leaving Virginia in her present distresses but to march his Infantry by Alexandria [and] Fredricksburg to Richmond. By taking this interior route he will be better able to direct his motions to any point where the enimy may attempt to operate, than if he took a route lower down, and will be less liable to misfortune. I perswade my self as the enimy are detaching from New York, his Excellency General Washington, would agree to the measure; and upon that presumption have ventured to assure the Marquis that I will take all the blame upon my self. The Enimy are making great exertions for the subjugation of the Southern States, and ours must be proportionable or they must fall. The Inhabitants must be taught to bear the burthen with patience. One great misfortune is the Southern world dont appear to be well acquainted with their own strength. Their pride induces them to wish to be thought powerful but not being so, from the Nature and circumstances of the Country, they deceive themselves and others. I have the hon[or] to be Your Excy,

N Gree[ne]

